Case 8:20-cv-03290-PJM Document 9-31 Filed 11/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
Southern Division

 

ROBERT ROTHMAN et al.
FILED UNDER SEAL
Plaintiffs,
— against — Case No. PJM-20-3290
DANIEL SNYDER
Defendant,

 

 

TEMPORARY RESTRAINING ORDER

Upon consideration of Plaintiffs’ Emergency Motion for Temporary Restraining Order,
the accompanying Memorandum of Law and Exhibits, as well as arguments offered by the
parties;

It appearing to the Court that the Plaintiffs are likely to succeed on the merits of their
action, that they will suffer irreparable injury if the requested relief is not issued, that the
Defendant will not be harmed if the requested relief is issued, and that the public interest favors
the entry of such an order,

It is, therefore, is AM/PM onthe _ day of 2020,
hereby ORDERED, by the United States District Court for the District of Maryland, for the
reasons stated on the record and/or in the accompanying Memorandum Opinion, which reasons
are hereby incorporated by reference, that the Plaintiffs’ Emergency Motion for Temporary
Restraining Order be, and the same hereby is, GRANTED; and it is further

ORDERED that Defendant Daniel Snyder is precluded from exercising any rights of first

refusal under the Washington Football Inc. Stockholders Agreemen [iy
Case 8:20-cv-03290-PJM Document 9-31 Filed 11/16/20 Page 2 of 2

Ns

ORDERED that Defendant Daniel Snyder is precluded from purportedly exercising his
aaa A LEE
TEM

further

ORDERED that Defendant Daniel Snyder is precluded, on the basis of his November 9,

2020 notices of intention to ph
ea: from impeding Plaintiffs’ efforts to accept the purchase proposal embodied

in the Letter of Intent received by Plaintiffs, including without limitation by impeding reasonable
business, financial, legal and tax due diligence of Washington Football Inc.; and it is further
ORDERED that Defendant Daniel Snyder is enjoined from pursuing in arbitration his
claims for injunctive relief on the same issues now pending before this Court; and it is further
ORDERED that this Temporary Restraining Order shall expire at AM/PM
on the day of 2020, unless before that time this Court, for good
cause, extends it for a like period or Defendant Daniel Snyder consents to a longer extension;
and it is further ORDERED that the Court shall set the preliminary injunction hearing at the
earliest possible time.

SO ORDERED.

 

United States District Judge
